Citation Nr: 1107744	
Decision Date: 02/25/11    Archive Date: 03/09/11

DOCKET NO.  06-39 043	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to a higher initial disability rating for service-
connected lumbosacral strain, rated 20 percent disabling from 
February 2, 2005, 10 percent disabling from June 22, 2005, and 20 
percent disabling from March 26, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from February 2000 to February 
2005.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2005 decision by the RO in Togus, Maine 
that in pertinent part, granted service connection and a 
noncompensable rating for lumbosacral strain, effective February 
2, 2005, the day after the Veteran's separation from service.  In 
a December 2006 rating decision, the RO assigned a 20 percent 
rating for lumbosacral strain, effective February 2, 2005, and a 
10 percent rating effective June 22, 2005.  A personal hearing 
was held before the undersigned Veterans Law Judge in April 2009.  
In August 2009, the Board remanded the case to the RO for 
additional procedural and evidentiary development.  

In a November 2010 decision, the RO granted a 20 percent rating 
for the service-connected back disability, effective March 26, 
2010.  The case was subsequently returned to the Board.  

As noted in the August 2009 remand, the issue of service 
connection for a psychiatric disorder secondary to 
service-connected lumbosacral strain has been raised by 
the record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is again referred to 
the AOJ for appropriate action.  


FINDINGS OF FACT

1.  During the period prior to June 22, 2005, the Veteran's 
service-connected lumbosacral strain is manifested by some 
painful limitation of motion; his remaining functional range of 
motion was better than 30 degrees of flexion.

2.  During the period from June 22, 2005 to March 26, 2010, the 
Veteran's low back disability was manifested by degenerative disc 
disease and intermittent pain; objectively, he had forward 
flexion of the lumbar spine to approximately 75 degrees, at 
worst, with no spasm or ankylosis.  The disability was not 
manifested by incapacitating episodes having a total duration of 
at least two weeks but less than four weeks during the past 12 
months.

3.  During the period from March 26, 2010, the Veteran's service-
connected lumbosacral strain is manifested by some painful 
limitation of motion; his remaining functional range of motion 
was better than 30 degrees of flexion.

4.  Throughout the rating period on appeal, the Veteran's 
lumbosacral strain with degenerative disc disease is not 
manifested by adverse neurological symptomatology.


CONCLUSIONS OF LAW

1.  During the period prior to June 22, 2005, the criteria for a 
rating in excess of 20 percent for lumbosacral strain have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5237 
(2010).

2.  During the period from June 22, 2005 to March 26, 2010, the 
criteria for a rating in excess of 10 percent for service-
connected lumbosacral strain with degenerative disc disease have 
not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Code 5237, 5243 (2010).

3.  During the period from March 26, 2010, the criteria for an 
evaluation in excess of 20 percent for lumbosacral strain with 
degenerative disc disease have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5237, 5243 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice as to his 
claim for service connection for a back disability by a letter 
dated in June 2005.  Additional notice was sent in September 2006 
and April 2008, and the claim for a higher initial rating was 
readjudicated in a November 2010 supplemental statement of the 
case.  Mayfield, 444 F.3d at 1333.

In cases such as this, where service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering 38 U.S.C.A. 
§ 5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Dingess, 19 Vet. 
App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The 
appellant bears the burden of demonstrating any prejudice from 
defective notice with respect to the downstream elements.  
Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not 
been met in this case.

The record reflects that the appellant was provided a meaningful 
opportunity to participate effectively in the processing of his 
claim such that the notice error did not affect the essential 
fairness of the adjudication now on appeal. The appellant was 
notified that his claim was awarded with an effective date of 
February 2, 2005, the day after his separation from service, and 
a noncompensable rating was assigned for the back disability.  He 
was provided notice how to appeal that decision, and he did so.  
He was provided with letters and a statement of the case that 
advised him of the applicable law and criteria required for a 
higher rating.  Although he was not provided pre-adjudicatory 
notice that he would be assigned an effective date in accordance 
with the facts found as required by Dingess, he was assigned the 
day after his separation from service as an effective date, the 
earliest permitted by law.  38 U.S.C.A. § 5110(a).

Moreover, the record shows that the appellant was represented by 
a Veteran's Service Organization and its counsel throughout the 
adjudication of the claim. Overton v. Nicholson, 20 Vet. App. 427 
(2006).

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, afforded the appellant several physical 
examinations, obtained medical opinions as to the etiology and 
severity of disabilities, and afforded the appellant the 
opportunity to give testimony before the Board.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the appellant's claims file; and the 
appellant has not contended otherwise.  

The Veteran reported at his hearing that he planned to see a 
private physician for treatment of his back disability in June 
2009, and the Board remanded this case in part to obtain this 
treatment record, and that record is not found in the claims 
file.  The Board nonetheless finds that adjudication of this 
claim can go forward without these records because the claimant 
failed to provide VA with an authorization to request these 
records despite being asked to do so in November 2009.  See Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that the duty 
to assist is not always a one-way street and if a Veteran desires 
help with his claim he must cooperate with VA's efforts to assist 
him).  Furthermore, although the Veteran stated in November 2010 
that he planned to submit additional evidence, he has not done 
so.  VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.


Analysis

The Veteran contends that his service-connected back disability 
is more disabling than currently evaluated.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically be 
determined, on the average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria identified 
by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the 
veteran's service-connected disability, the entire medical 
history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. 
App. (1991). 

Where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can be 
assigned for separate periods of time based on the facts found - 
a practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).

Regulations require that where there is a question as to which of 
two evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

In rating musculoskeletal disabilities, it is appropriate to 
consider additional limitation of function due to factors such as 
pain, weakness, incoordination and fatigability of the joint.  
See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).

As pertinent to this case, under the General Rating Formula for 
Diseases and Injuries of the Spine, with or without symptoms such 
as pain, stiffness or aching in the area of the spine affected by 
residuals of injury or disease, the following ratings will apply:  
a 10 percent evaluation is appropriate where there is forward 
flexion of the thoracolumbar spine greater than 60 degrees but 
not greater than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater than 
235 degrees; or, muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of the 
height.  A 20 percent evaluation is appropriate where there is 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, the combined range 
of motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation 
is appropriate for forward flexion of the thoracolumbar spine of 
30 degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation is appropriate for 
unfavorable ankylosis of the entire thoracolumbar spine.  Note 
(1) requires an evaluation of any associated objective 
neurological abnormalities, including, but not limited to, bowel, 
or bladder impairment, separately, under an appropriate 
diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5237.

Intervertebral Disc Syndrome (IVDS) can be evaluated under either 
the General Rating Formula or under the Formula for Rating IVDS, 
whichever method results in the higher evaluation when all 
disabilities are combined under § 4.25.  38 C.F.R. § 4.71a.  

Under the Formula for Rating Intervertebral Disc Syndrome (IVDS) 
based on incapacitating episodes, a 10 percent disability 
evaluation is warranted for incapacitating episodes having a 
total duration of at least one week but less than two weeks 
during the past 12 months; a 20 percent disability evaluation is 
warranted for incapacitating episodes having a total duration of 
at least two weeks but less than four weeks during the past 12 
months; a 40 percent disability evaluation is warranted for 
incapacitating episodes having a total duration of at least four 
weeks but less than six weeks during the past 12 months; and a 60 
percent disability evaluation is warranted for incapacitating 
episodes having a total duration of at least six weeks during the 
past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  Note 
(1) states that an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome which 
requires bed rest prescribed by a physician and treatment by a 
physician.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal combined range 
of motion of thoracolumbar spine is 240 degrees.  The normal 
ranges of motion for each component of spinal motion provided in 
this note are the maximum that can be used for calculation of the 
combined range of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5235-43, Note (2).  Note (4) provides that each range of motion 
measurement is rounded to the nearest five degrees.

The RO has rated the Veteran's service-connected lumbosacral 
strain as 20 percent disabling from February 2, 2005, 10 percent 
disabling from June 22, 2005, and 20 percent disabling from March 
26, 2010, under Diagnostic Code 5237, pertaining to lumbosacral 
strain.

Prior to June 22, 2005

During the period from separation from service on February 1, 
2005, and prior to June 22, 2005, the evidence reflects no post-
service treatment for back pain, although service treatment 
records show treatment for chronic low back pain.

At a November 2004 VA examination performed during service, the 
Veteran complained of low back pain in the lumbosacral area.  
There was no radiation of symptoms and he was able to walk and 
work without any supporting devices for the low back.  He was 
placed on light duty because of chronic back discomfort.  It 
would appear that his symptoms flared up on a daily basis and 
might last for two days.  He was careful about bending and 
lifting.  He reported that during the past 12 months he had 
periods of incapacity in association with low back pain with a 
total of perhaps two weeks of incapacity.  

On examination, he stood erect without evidence of muscle spasm, 
guarding or list.  There was no swelling, point tenderness, or 
deformity of the lumbar spine.  With movements of the low back, 
there was no indication of spasm, weakness, or significant 
painful motion.  He said motion of the back was a little 
uncomfortable.  Range of motion was as follows:  forward flexion 
to 45 degrees, extension to 30 degrees, lateral flexion to 30 
degrees, and lateral rotation to 30 degrees.  Rotation produced a 
feeling of being uncomfortable without pain.  Straight-leg 
raising while sitting was negative to 90 degrees, and while 
supine was to 70 degrees with tightness in the hamstring muscle 
distribution.  There was no radicular symptomatology.  The 
examiner indicated that the examination did not reveal any 
significant objective abnormality.  His symptoms and findings 
were consistent with a diagnosis of chronic nonspecific 
musculoligamentous strain (so called mechanical low back pain).  
He had pain with limitation of activities involving bending, 
lifting, etc.  There was pain without any indication of obvious 
structural abnormality, instability or incoordination.  Weakness 
and fatigability appeared to be secondary factors of his 
impairment.  An X-ray study of the lumbosacral spine was 
negative.

At a November 2004 VA neurological examination, the Veteran did 
not complain of neurological symptoms of the lower extremities, 
and only complained of hand tingling.  A November 2004 physical 
therapy note reflects that the Veteran had no guarding.  Trunk 
range of motion was within normal limits except for flexion that 
was decreased secondary to tight hamstrings.  The diagnostic 
assessment was postural dysfunction.  On examination, motor 
strength was 5/5 throughout, reflexes were 2+ and symmetric, and 
there were no pathologic reflexes.  Sensory examination was 
intact to pinprick, touch and position sense.

Service treatment records show that in a November 2004 Report of 
Medical History, the Veteran complained of back pain.  In 
December 2004, he was seen for back pain, and reported that 
bending and stooping aggravated his low back pain.  The 
diagnostic impression was chronic low back pain.

During the period prior to June 22, 2005, in order to be entitled 
to the next-higher 40 percent rating under Diagnostic Code 5237, 
the evidence must show forward flexion of the thoracolumbar spine 
to 30 degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  Ankylosis is defined as immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992).


During this period, the Board finds no support for a 40 percent 
rating under Diagnostic Code 5237 based on the orthopedic 
manifestations of the Veteran's low back disability.  Indeed, the 
Veteran's November 2004 VA examination revealed forward flexion 
of the lumbar spine to no worse than 45 degrees.  Ankylosis was 
not shown.

The Board acknowledges that in evaluating musculoskeletal 
disabilities, consideration must be given to additional 
functional limitation due to factors such as pain, weakness, 
fatigability, and incoordination.  See 38 C.F.R. §§ 4.40 and 4.45 
and DeLuca, supra.  In this regard, the record indicates 
intermittent complaints of low back pain.

Even considering additional functional limitation due to factors 
such as pain and fatigue, the overall evidence does not indicate 
a disability picture comparable to the criteria for the next-
higher 40 percent evaluation, during the period prior to June 22, 
2005.  The objective findings show forward flexion well in excess 
of 30 degrees, with no ankylosis.  Although some limitation of 
function has been demonstrated, such is found to be appropriately 
contemplated in the 20 percent evaluation in effect during this 
period.

From June 22, 2005 to March 26, 2010

At a June 22, 2005 VA general medical examination, the Veteran 
complained of episodic low back pain.  He reported flare-ups 
about every three months.  He said he had flare-ups on the past 
two weekends; once when he was working in the garden and could 
not straighten up, and on another occasion when he lifted his 
niece and had low back pain that radiated to his left buttock.  
He said that generally the pain was non-radiating.  During flare-
ups he was stiff, and the flare-ups lasted two to three days.  
Severe ones as on the past two weekends would have put him out of 
his present job, at Target, working as a stocker and operating a 
forklift.  He said he became stiff after being sedentary for 
about 30 minutes, and was able to limber up in 15 minutes.  
Repetitive motion had no adverse effect on his range of motion.  
Flare-ups limited squatting to 4 inches less than his deepest 
squat at baseline.  He used no supportive devices or assistive 
devices for ambulating.  Bowel and bladder were unaffected by 
this condition.  He had not been limited from work due to this 
condition and it had not affected his recreation or activities of 
daily living.  

On examination, there was a slightly accentuated lumbar curve, 
and bulky paravertebral muscles that were firm but not in spasm, 
allowing painless forward flexion to 75 degrees, where stiffness 
limited further motion.  Right and left lateral flexion was 
painlessly possible to 35 degrees, as was twisting to the right 
and left.  Extension was to 20 degrees, limited mechanically, but 
not by pain.  Deep tendon reflexes were 2/4 in the lower 
extremities.  Sensation was intact, and motor strength was 5/5 in 
the lower extremities.  The pertinent diagnostic impression was 
lumbar muscle strain, well defined in the service, without 
orthopedic consequences.  The examiner indicated that the Veteran 
had two two-day incapacitating episodes due to his back in the 
past 12 months.

An August 2005 VA emergency room note reflects that the Veteran 
was seen for chronic low back pain and pain radiating down his 
right leg worsening over the last 2 weeks.  Forward flexion was 
to 20 to 30 degrees, with full extension, and lateral rotation to 
45 degrees without pain response.  The diagnostic impression was 
sciatica/chronic low back pain.  A subsequent August 2005 
emergency room note reflects that the Veteran returned to the 
emergency room complaining of right leg pain with ambulation.  He 
had been seen there last week and diagnosed with probable 
sciatica.  On examination, his back was symmetrical, with no 
bulging, ecchymosis, erythema or tenderness to palpation along 
the spinous process.  Forward flexion was performed to 45 degrees 
with full extension, and lateral rotation to 45 degrees without 
pain response.  An X-ray study showed mild narrowing of the 
intervertebral disc space of L5-S1 in an otherwise normal study.

A September 2005 VA neurosurgery note reflects the Veteran 
reported that he hurt his low back in the past, but his back pain 
then remitted until three weeks ago when he bent over and lifted 
a small child.  He was seen in the emergency room for low back 
pain and pain radiating down his right leg into the right calf 
and the dorsum of the right foot.  He said initially the pain was 
unbearable and he was unable to move.  He went home and rested.  
He took Lortab and ibuprofen as needed.  He said now his pain was 
virtually gone.  He had no pain in the low back or radicular 
symptoms.  He denied numbness, tingling, and bowel or bladder 
dysfunction.  On examination, gait, posture, and toe walking were 
within normal limits.  There was no pain to palpation.  There was 
no spinous tenderness.  Straight leg raising was negative 
bilaterally.  Deep tendon reflexes were 1+ and symmetric 
throughout the lower extremities.  Strength was 5/5 and intact in 
the lower extremities.  Sensation was intact and toes were 
downgoing bilaterally.  The examiner noted that a magnetic 
resonance imaging (MRI) scan showed degenerative disc disease at 
L4-5, L5-S1 with a posterior protrusion at L4-5, which was moving 
caudally and having some effect on the L4 nerve root.  At L5-S1 
there was a posterior disc bulge with slight canal stenosis.  The 
examiner indicated that even though the Veteran had spinal 
lesions, he was virtually pain free today.  She gave lifting 
prescriptions.

A September 2005 VA outpatient physical therapy note reflects 
that the Veteran reported that he had a recent exacerbation of 
low back pain a few weeks ago, with 10/10 pain.  He said that 
currently he was essentially pain free with no back pain or 
radiation into the lower extremity.  On examination, active range 
of motion was grossly within normal limits throughout.  Home 
exercises and hamstring stretching were recommended.  In March 
2006, the examiner noted that the Veteran reported episodic low 
back pain, and denied current complaints.  The diagnosis was low 
back pain, asymptomatic.  In September 2006, the Veteran reported 
persistent low back pain.

An October 2006 VA primary care note reflects that the Veteran 
reported that he had episodic exacerbations of low back pain 
approximately every 4 to 8 weeks.  When he was in remission, he 
was perfectly capable of performing his work duties, but if he 
lifted wrong or irritated his pre-existing injury, he had severe 
back pain that might require light duty or bed rest until the 
symptoms resolved.  He requested that a note be filled out for 
his employer.  The physician's assistant noted that an 
examination was not done as the Veteran was currently 
asymptomatic.  He completed the form indicating that the Veteran 
was asymptomatic and able to return to full duty, but 
occasionally may require light duty or bed rest until signs and 
symptoms resolved.  

By a statement dated in March 2007, the Veteran said his 
condition was not improving, and he had bulging discs.  He said 
he frequently missed work due to back pain; a couple of days per 
month.  He said his pain was so bad at times that he could not 
get out of bed or walk.  He stated that his wife had had to take 
him to the emergency room in a wheelchair for low back pain.

At a May 2007 VA spine examination, the Veteran reported that he 
had severe back pain, radiating down the right leg.  He said he 
missed a couple of weeks of work and was on light duty for a few 
weeks at that time.  He now complained of a central lumbar ache 
on a daily basis averaging about 3/10 in severity, and a few 
times a month his pain increased to 8 or 9 out of 10 with no 
particular precipitating event.  He sometimes woke up and his 
back pain was worse.  He rarely had pain radiating down the right 
posterior thigh to the knee, but nothing below the knee.  He did 
not have numbness.  Walking and sitting were tolerated well, and 
it was more the change of position from getting in and out of the 
sitting position that bothered him, particularly on a bad day.  
He used 2 tablets of Aleve once per day as needed; he estimated 
once per week.  He estimated missing 5 or 6 days of work in the 
last year due to back pain but was not taken out of work by a 
physician.  He typically did not go to a physician when his back 
was bad.  He reported a couple of episodes of bowel urgency and 
incontinence, and believed it was during a flare-up of back pain.  
He did not use any brace or assistive devices, worked full-time 
driving a standup forklift.  He did camping and boating as 
recreational activities.  He performed all routine daily 
activities and drove a car.  He had no incapacitating episodes by 
a physician in the past 12 months.

On examination of the spine, there was normal symmetry and no 
spinal tenderness at any level.  There was no spasm or tenderness 
in the thoracic or lumbar soft tissues.  Range of motion of the 
lumbar spine was as follows:  75 degrees of flexion, 15 degrees 
of extension, 30 degrees of right and left lateral flexion and 60 
degrees of rotation in each direction.  He complained of mild low 
back discomfort at the extremes of these movements.  There was no 
change with repetitive examination.  Straight leg raising 
bilaterally was limited to 45 degrees bilaterally by very tight 
hamstrings.  At 45 degrees on the right he also had some right 
low back pain.  Lasegue test was negative bilaterally.  He had a 
normal symmetrical gait.  He got on and off the examination table 
without difficulty or assistance.  Deep tendon reflexes were 2+ 
diffusely.  Motor examination was 5/5 in all muscle groups.  
Sensation to pinprick was intact diffusely in the lower 
extremities.  An August 2005 X-ray study showed mild disc space 
narrowing at L5-S1 but was otherwise unremarkable.  The examiner 
noted that an August 2005 MRI scan showed posterior disc bulge at 
L4-5 and L5-S1.  The bulge at L4-5 seemed to be impinging on the 
L4 nerve root.  There was slight canal stenosis at L5-S1 per 
interpretation of the neurosurgeon.  The diagnosis was lumbar 
degenerative disc disease.

A September 2007 VA outpatient treatment record reflects that the 
Veteran was seen for a 12-month follow-up.  He reported that his 
back felt much better.  He said he was seeking employment in a 
job that required less lifting and hauling.  On examination, 
patellar deep tendon reflexes were 2+ bilaterally.  The 
diagnostic impression was back pain, asymptomatic at this time.

In a March 2008 statement, the Veteran stated that in the past 12 
months he had missed 2 1/2 to 3 weeks of work due to incapacitating 
episodes.  In past years he had missed about 4-5 weeks of work 
due to incapacitating episodes of back pain.  He said he did not 
seek medical care for every episode.  

A September 2008 VA outpatient treatment record reflects that the 
Veteran was seen for a 12-month follow-up.  He denied any 
complaints.  On examination, patellar deep tendon reflexes were 
2+ bilaterally.  The diagnostic impression was chronic low back 
pain, asymptomatic at this time.

At his April 2009 Board hearing, the Veteran submitted a computer 
printout from his work, reflecting that he has missed a 
significant amount of time from work, which he testified was due 
to back pain, and said he left early on several occasions.  He 
testified that he had good days and bad days.  He said that 
sometimes he did not notice his back problem very much, and could 
even bend over to tie his shoes, and on other occasions he had to 
use a chair to tie his shoes.  He said that a doctor had 
prescribed bed rest for incapacitating back pain a couple of 
years ago.  He said that now, he treated himself for 
incapacitating episodes rather than driving a long distance to 
the hospital.  He said he had to stay in bed for back pain about 
a month ago, and the pain usually lasted a day or two.  He 
testified that he sometimes had to work even though he had back 
pain.

By a statement dated in April 2009, the Veteran's wife, a 
registered nurse, stated that the Veteran had daily pain, and 
that his back pain limited sitting, including car rides.  At 
times he was incapable of helping with household chores, and was 
occasionally unable to lift and play with young nieces and 
nephews.  She said that their vacation plans were cancelled last 
year after he strained his back.  She stated that on some days, 
his back hurt so much he was unable to get out of bed.

In an April 2009 statement, the Veteran's coworker stated that 
the Veteran often took breaks from work due to back pain, and 
attended the onsite stretching classes regularly.  He said that 
the Veteran sometimes had to leave work early due to back pain.

In order to be entitled to the next-higher 20 percent rating for 
orthopedic manifestations under Diagnostic Code 5237, the 
evidence must show forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, the 
combined range of motion of the thoracolumbar spine not greater 
than 120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.

During the period from June 22, 2005, the medical evidence 
demonstrates that the Veteran had episodic flare-ups of pain, 
during which his back range of motion was limited, but also had 
many periods where his back disability was asymptomatic.  The 
Board finds no support for a 20 percent rating under Diagnostic 
Code 5237 during this period based on the orthopedic 
manifestations of the Veteran's low back disability.  Indeed, the 
Veteran's June 2005 VA examination and May 2007 VA examination 
revealed forward flexion of the lumbar spine to no worse than 75 
degrees.  During a flare-up in August 2005, forward flexion was 
45 degrees, but there is no other evidence of limitation of 
motion to such an extent during this period, and the weight of 
the evidence shows that his limitation of motion was not limited 
to the degree warranted for a 20 percent rating.  His combined 
range of motion of the thoracolumbar spine was significantly 
greater than 120 degrees during this entire period except during 
the flare-up in August 2005; it was well over 200 degrees on the 
examinations in June 2005 and May 2007.  Finally, during this 
period, there is no evidence of muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis.

The Board notes that degenerative disc disease was first 
diagnosed in August 2005.  The Veteran essentially contends that 
he has had multiple incapacitating episodes of back pain, but 
also relates that he has not always gone to a doctor during these 
episodes, as he finds that driving to the doctor or hospital is 
too painful at these times.  Instead, he treats himself with pain 
medication and stays in bed when he has a flare-up of pain.  
Considering the disability under the rating criteria pertaining 
to IVDS, for a higher 20 percent rating under Diagnostic Code 
5243 during the period from June 22, 2005 to March 26, 2010, the 
evidence must reflect incapacitating episodes having a total 
duration of at least two weeks but less than four weeks during 
the past 12 months.  As noted above, an "incapacitating 
episode" is defined by Diagnostic Code 5243 as a period of acute 
signs and symptoms due to intervertebral disc syndrome which 
requires bed rest prescribed by a physician and treatment by a 
physician.  During the period from June 22, 2005, only one such 
incapacitating episode is shown, in August 2005.  In October 
2006, a physician's assistant indicated that the Veteran 
occasionally might require light duty or bed rest until signs and 
symptoms resolved, but did not prescribe a period of bed rest at 
that time.  In fact, the Veteran's back was asymptomatic at that 
examination.  At the May 2007 VA examination, the examiner noted 
that the Veteran had no incapacitating episodes prescribed by a 
physician in the past 12 months.  

The Board finds that despite the Veteran's assertions to the 
contrary, the medical evidence simply does not show that he had 
"incapacitating episodes" having a total duration of at least 
two weeks but less than four weeks during the past 12 months, 
during the period from June 22, 2005 to March 26, 2010.  

The Board acknowledges that in evaluating musculoskeletal 
disabilities, consideration must be given to additional 
functional limitation due to factors such as pain, weakness, 
fatigability, and incoordination.  See 38 C.F.R. §§ 4.40 and 4.45 
and DeLuca, supra.  In this regard, the record indicates episodic 
complaints of low back pain.

For the reasons described above, and even considering additional 
functional limitation due to factors such as pain and fatigue, 
the overall evidence does not indicate a disability picture 
comparable to the criteria for the next-higher 20 percent 
evaluation, during the period from June 22, 2005 to March 26, 
2010, under Diagnostic Codes 5237 or 5243.  Although some 
limitation of function has been demonstrated, such is found to be 
appropriately contemplated in the 10 percent evaluation in effect 
during this period.

From March 26, 2010

At a March 26, 2010 VA orthopedic examination, the examiner noted 
that the claims file was reviewed.  The Veteran reported chronic 
low back pain that was sometimes sharp, other times tight.  He 
reported low mid-back pain nearly daily.  He reported that he 
often had morning back pain that was improved with stretching, 
and worse by afternoon.  He said he had back pain after sitting 
for a long time, and had radiating pain every one to two months.  
The pain usually radiated into the right buttock and posterior 
right thigh to knee.  He rarely had radiating pain into the left 
lower extremity.  He took Motrin as needed, nearly on a daily 
basis.  He denied urine or bowel problems, and denied leg 
weakness.  The Veteran reported that when his back pain was 
severe with radiating pain, he did not seek medical attention in 
order to avoid a painful car ride to the doctor's office.  He 
said he put himself on bed rest.  

On examination, posture was normal, and the spine appeared 
symmetrical.  Gait was normal.  There was no abnormal spine 
curvature, no scoliosis, no reverse lordosis, and no ankylosis of 
the thoracolumbar spine.  On examination of the thoracic 
sacrospinalis, there was no spasm, atrophy, guarding, pain with 
motion, tenderness or weakness.  The examiner stated that the 
muscle spasm, localized tenderness, or guarding was not severe 
enough to be responsible for abnormal gait or abnormal spinal 
contour.  Range of motion of the thoracolumbar spine was as 
follows:  flexion to 43 degrees, extension to 20 degrees, left 
and right lateral flexion to 30 degrees, and left and right 
lateral rotation to 30 degrees.  The examiner indicated that that 
there was objective evidence of pain on active range of motion, 
and no additional limitations after three repetitions of range of 
motion.  Lasegue's sign was negative.  The Veteran reported pain 
with forward flexion at 43 degrees and he was not willing to flex 
further.  He reported back tightness, not pain, with straight leg 
raises.  The Veteran was employed full time in manufacturing, and 
said he lost two weeks from work in the past 12 months due to his 
back disability.  He said his job entailed pushing buttons.  He 
had pain at work but was able to get up and walk around to 
relieve back pain.  He reported that back pain had no significant 
effect on work.  The diagnosis was degenerative disc disease of 
the lumbar spine.  

At a March 26, 2010 VA neurological examination, the examiner 
noted that strength, muscle tone, muscle bulk were normal.  A 
sensory examination showed that sensation was normal to light 
touch, pin prick, vibratory sense and position sense.  Reflexes 
were normal.  The examiner diagnosed degenerative disc disease of 
the lumbar spine.  The examiner indicated that there were no 
significant effects on the Veteran's occupation, but there were 
severe effects on chores, exercise, and recreation, moderate 
effects on shopping, and no effects on the activities of daily 
living.

During the period from March 26, 2010, the Board finds no support 
for a 40 percent rating under Diagnostic Code 5237 based on the 
orthopedic manifestations of the Veteran's low back disability.  
Indeed, the Veteran's March 2010 VA examination revealed forward 
flexion of the lumbar spine to no worse than 43 degrees.  
Ankylosis was not shown.

The Board acknowledges that in evaluating musculoskeletal 
disabilities, consideration must be given to additional 
functional limitation due to factors such as pain, weakness, 
fatigability, and incoordination.  See 38 C.F.R. §§ 4.40 and 4.45 
and DeLuca, supra.  In this regard, the record indicates 
intermittent complaints of low back pain.

Even considering additional functional limitation due to factors 
such as pain and fatigue, the overall evidence does not indicate 
a disability picture comparable to the criteria for the next-
higher 40 percent evaluation, during the period from March 26, 
2010.  Indeed, the objective findings show forward flexion well 
in excess of 30 degrees, with no ankylosis.  Although some 
limitation of function has been demonstrated, such is found to be 
appropriately contemplated in the 20 percent evaluation in effect 
during this period.

As there is no evidence of incapacitating episodes having a total 
duration of at least four weeks but less than six weeks during 12 
months, an increased (40 percent) rating is not warranted under 
the rating criteria pertaining to IVDS, for the period from March 
26, 2010. 

Other Considerations

The Board has also considered whether a separate evaluation is 
warranted for neurological symptoms associated with the Veteran's 
service-connected lumbosacral strain with degenerative disc 
disease throughout the rating period on appeal.  In this regard, 
as discussed above, Note (1) of the general rating formula 
instructs the rater to separately evaluate any associated 
objective neurological abnormalities under an appropriate 
diagnostic code.

In the present case the Board notes that the VA examinations in 
2004, 2007 and 2010, revealed no significant neurological 
abnormalities.  Specifically, strength, sensation and reflexes 
were all normal in the lower extremities and straight leg raise 
was negative.  A neurosurgery note in 2005 showed slightly 
decreased deep tendon reflexes, but strength and sensation were 
full, and straight leg raising was negative bilaterally.  Given 
the foregoing, the overall evidence reveals an essentially normal 
neurologic disability picture throughout the entire rating period 
on appeal.  Accordingly, assignment of a separate evaluation for 
neurologic manifestations of the low back disability is not 
warranted here.

In sum, a higher rating is not warranted for the Veteran's 
lumbosacral strain with degenerative disc disease, and there is 
no support for assignment of a separate neurologic evaluation.  
As the preponderance of the evidence is against the Veteran's 
claim, the benefit of the doubt doctrine is inapplicable, and the 
claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has also considered whether referral for extraschedular 
consideration is indicated.  There is no objective evidence, or 
allegation, that schedular criteria are inadequate.  The 
discussion above reflects that the symptoms of the Veteran's back 
disability, including both orthopedic and neurologic 
manifestations, are contemplated by the applicable rating 
criteria.  Consequently, referral for extraschedular 
consideration is not warranted.  See 38 C.F.R. § 3.321(b); Thun 
v. Peake, 22 Vet. App. 111 (2008).


ORDER

A higher rating in excess of 20 percent for lumbosacral strain 
during the period prior to June 22, 2005 is denied.

A higher rating in excess of 10 percent for lumbosacral strain 
during the period from June 22, 2005 to March 26, 2010 is denied.

A higher rating in excess of 20 percent for lumbosacral strain 
during the period from March 26, 2010 is denied.



____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


